DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 2/16/2021 and entered 3/11/2021 have been fully considered but they are not persuasive. Regarding the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Kutzik, applicant argues Kutzik does not disclose a partial annulus anchor chain with a substantially elongated delivery configuration because Kutzik shows the device having a compressed ring shape in the delivery configuration. This is not persuasive because the device of Kutzik is longer than it is wide and is therefore “elongated” in the delivery configuration. The device of Kutzik is also longer in the compressed delivery configuration than in the expanded deployment configuration therefore the compressed longer delivery configuration may be considered elongated with respect to the shorter deployment configuration. Applicant did not address the other embodiment of Kutzik relied upon in the rejection wherein chain segments are sequentially delivered through a catheter in an elongated delivery configuration.
Regarding the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Shaolian applicant argues Shaolian figs. 1A and 1B describe various regions that are integral and integral regions .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10-13, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said ring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said ring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "The annuloplasty ring of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "said ring" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a first of said plurality of separate chain segments" in line 4.  It is unclear what “a first” refers to. Does this mean a first chain segment of the plurality of separate chain segments? Or does this mean a first plurality of chain segments? Please clarify. For examination “a first” is considered to refer to a first chain segment of the plurality of separate chain segments.
Claim 22 recites the limitation "the partial annulus anchor ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14-16, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutzik et al. 2018/0008409 (hereafter referred to as Kutzik).
Regarding claim 1, Kutzik discloses a partial annulus anchor for transcatheter cardiac valve treatment (two chain segments are a partial annuloplasty anchor; also the anchors only engage parts of the annulus and the device of Kutzik may therefore be considered a partial annuloplasty anchor; note claim 15 of the application states “said partial annulus anchor has a closed ring shape” therefore it is clear that applicant considers even a closed ring to be a partial annulus anchor) comprising a plurality of separate chain segments 502 serially interlinked and articulated to each other to form a chain 520, the chain having a delivery configuration this is substantially elongated (the subunits are linearly arranged in the catheter; figs.9A, 9D) and a deployment configuration that is curved (fig.9J), and at least one 
Regarding claim 2, see figs. 9A-9J for helical spiral tissue anchors.
Regarding claim 3, because the tissue anchor of Kutzik is a helical spiral, the anchor is capable of being locked in a longitudinally compresses state in the chain segment.
Regarding claim 4, segments joined by nut 542 are rotatable in one plane only as shown by the change in angle alpha 1 in figs. 9G and 9H. The partial annulus anchor comprises a ring shape (fig.9J).
Regarding claim 5, see figs. 9G and 9H as well as par.92 for an adjustable chain length that is adjustable by at least two adjacent chain segments that are arranged to foreshorten relative to each other. Note that line 3 recites “and/or” therefore the limitations after “or” are not required by the claim. The partial annulus anchor comprises an annuloplasty ring (fig.9J).
Regarding claim 6, see figs. 9G-9J. The device is capable of being used as claimed since each segment is individually adjustable.

Regarding claim 10, see figs. 9G and 9H for spring elements 532 and 533 being inwardly actuated to a first radius of curvature after the device is deployed. 
Regarding claim 11, see figs.9G and 9H and par.92.
Regarding claims 12 and 14, the lockable arms may be considered arms 532a, 533a, or 506 which assist in stabilizing the ring at the annulus (figs.9G and 9H). 
Regarding claim 15, see fig.9J for a closed ring shape.
Regarding claim 16, the ring of Kutzik is capable of connecting to leaflet tissue via an arm to limit movement of the leaflet tissue. Note that the arm is not positively claimed, and because the claim uses “and/or” the cardiac assist device and valve replacement or repair unit are not required by the claim.
Regarding claim 21, figs. 2A and 2B of Kutzik show a chain segment 132 including one arm 152, the arm is attached to the chain segment, the chain segment has a longitudinal extension (see the portion extending at the hinge 150) wherein the arm is arranged along the longitudinal extension in a first configuration (fig.2B center) and arranged to extend radially inwards from the chain segment in a second configuration (right/left arrangement of fig.2B).
Regarding claim 22, Kutzik discloses an annulus anchor for transcatheter cardiac valve treatment, the annulus anchor comprising a plurality of separate chain segments 502 serially interlinked and articulated to each other to form a chain in a substantially elongate delivery configuration (the subunits are linearly arranged in the catheter (figs. 9A, 9D) and a curved deployment configuration (fig.9J), at least a first chain segment 502 of the plurality of separate chain segments including at least one attached tissue anchor 524, the at least one attached tissue anchor being movably arranged at least partly within the first chain segment in the delivery configuration (the anchor is capable of being moved .
Claims 1-3, 5-7, 10-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaolian et al. 2013/0226289 (hereafter referred to as Shaolian).
Regarding claim 1, Shaolian discloses a partial annulus anchor 100, 200, 300 for transcatheter cardiac valve treatment (figs. 8A-9D), comprising a plurality of separate chain segments 102a, 102b, 102c (separated by 103a, 103b, and 106), or 202a, 202b, 202c (separated by 203a, 203b, and 206), or 302a, 302b, 302c (separated by 330a, 330b, and 306) serially interlinked and articulated to each other to form a chain 100, 200, 300 (figs. 1A-3B; figs. 8A-9D show that the segments must be “articulated” or flexibly joined to each other in order for them to form a curved shape), the chain having a delivery configuration that is substantially elongated (fig.9A) and a deployment configuration that is curved (figs. 1A-3B), and at least one attached tissue anchor 104, 204, 304, coupled with at least a first chain segment of the plurality of separate chain segments, wherein in the delivery configuration the at least one attached tissue anchor is movably arranged at least partly within the first chain segment (figs. 6A-6B) and wherein in the deployment configuration the at least one attached tissue anchor is arranged to protrude from the first chain segment to anchor with cardiac tissue (figs. 1B and 2A-3B).
Regarding claim 2, see par.60 which discloses the anchors can be helical.
Regarding claim 3, see fig.6A which shows the anchors longitudinally compressed.

Regarding claim 7, see figs. 3A-4B for locking element 330. The stepped surface provides non-reversible foreshortening of a total length of the adjacent chain segments.
Regarding claim 10, see spring elements 203 in figs. 2A and 2B which are inwardly actuated and capable of functioning as claimed.
Regarding claim 11, see figs. 3A-3B as well as step 1828 in fig.18.
Regarding claims 12-14, see lockable arms 1202a-c in figs. 12A-12C as well as par.115. The arms are pivotable in a direction of a center of the ring because they pivot out of the catheter 1252. The arms are attached/locked by locking unit 1204. At least part of the ring shape is locked where the arm is connected with the ring.
Regarding claim 15, see figs. 1A-1B and 2A-2C.
Regarding claim 16, the rings of Shaolian are capable of connecting to leaflet tissue via an arm to limit movement of the leaflet tissue. Note that the arm is not positively claimed, and because the claim uses “and/or” the cardiac assist device and valve replacement or repair unit are not required by the claim.
Regarding claim 17, Shaolian discloses a medical implantable device for anchoring at cardiac valve tissue, comprising a plurality of separate chain segments 102a, 102b, 102c, and 106 (102a, 102b, and 102c are separated by 130a and 130b) serially interlinked and articulated 5to a chain 100 in a substantially elongate delivery configuration (fig.9A) and a curved deployment configuration (figs. 1A-1B), and one arm 1508 (see figs. 15A and 15B and par.130 which discloses the angled snap 1502 of figs. 15A-15B is part of the ring closure lock 106 of figs. 1A-B), the arm being attached to a first chain 
Regarding claim 21, Shaolian discloses a chain segment (segment of chain comprising 108 in fig.9C) for a medical implant, including one arm 916, the arm being attached to the chain segment, the chain segment having a longitudinal extension and the arm being arranged along the longitudinal extension in a first configuration (fig.9C) and arranged extending radially inwards from the chain segment in a second configuration (fig. 9D; 916 is positioned on the inner radius of the chain segment and is therefore considered to be extending radially inwards).
Regarding claim 22, Shaolian discloses an at least partial annulus anchor 100, 200, 300 for transcatheter cardiac valve treatment (figs. 8A-9D), comprising a plurality of separate chain segments 102a, 102b, 102c (separated by 103a, 103b, and 106), or 202a, 202b, 202c (separated by 203a, 203b, and 206), or 302a, 302b, 302c (separated by 330a, 330b, and 306) serially interlinked and articulated to each other to form a chain 100, 200, 300 (figs. 1A-3B; figs. 8A-9D show that the segments must be “articulated” or flexibly joined to each other in order for them to form a curved shape), in a substantially elongate delivery configuration (fig.9A) and a curved deployment configuration (figs. 1A-3B), at least a first chain segment of the plurality of separate chain segments including at least one attached tissue anchor 104, 204, 304, the tissue anchor being movably arranged at least partly within the chain segment in the delivery configuration (figs. 6A-6B) and arranged to protrude from the chain segment in the deployment configuration to anchor with cardiac tissue (figs. 1B and 2A-3B).
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegal et al. 2013/0041471 (hereafter referred to as Siegal). Siegal discloses a chain segment 30 for a medical implant (the implant is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kutzik as applied to claim 5 above, and further in view of Lashinski et al. 2016/0235526 (hereafter referred to as Lashinski). Kutzik discloses the invention substantially as claimed and as discussed above. Kutzik further discloses that adjacent chain segments include a matingly arranged locking element 542 for foreshortening a total length of the two adjacent chain segments (figs. 9G and 9H). However, Kutzik does not disclose non-reversible foreshortening.
Lashinski teaches an annuloplasty ring, in the same field of endeavor, wherein a small tab may engage a ratchet surface for the purpose of holding the locking element 144 from moving proximally but allowing the locking element 144 to be farther advanced if necessary (par.139; fig.14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tab and ratchet surface as taught by Lashinski on the chain segments and locking element of Kutzik in order to prevent the locking element from moving proximally while allowing the locking element to be farther advanced as needed. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shaolian as applied to claim 1 above, and further in view of Webler et al. 2008/0125860 (hereafter referred to as Webler). Shaolian discloses the invention substantially as claimed and as discussed above but does not disclose that the ring is connected to a cardiac assist device to support movement of the cardiac valve, or that the ring is connected to a cardiac valve replacement or repair unit via an arm.
Webler teaches an annuloplasty ring, in the same field of endeavor, wherein the ring 4010 is connected to a cardiac assist device 4020 for the purpose of modifying the coaptation of a valve, to address problems of prolapse, billowing, and flail (figs.40-41; par.208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the cardiac assist device taught by Webler to the annuloplasty ring of Shaolian in order to prevent problems of leaflet prolapse, billowing, and flail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Punjabi 2011/0118832 discloses a chain segment 50 with an arm 30 that is arranged along a longitudinal extension of the chain segment in a first configuration (fig.4a) and arranged to extend radially inwards from the chain segment in a second configuration (fig. 4b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774